Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18, 24, 26 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 8, 10, 13, 14, 15, 24, 26 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2019/0200386).
For claim 1, Yang teaches: A method implemented at a terminal device (see at least 0029 and fig. 1, 12-13, UE and BS may comprise processor/memory), the method comprising:
determining to perform physical random access channel, PRACH, or physical uplink control channel, PUCCH, transmission in unlicensed spectrum (see at least 0042-0043, 0073 uplink transmissions may be performed including PRACH or PUCCH; Abstract and 0043, transmission may be performed in unlicensed carrier); and
determining one or more listen before talk, LBT, parameters for the PRACH or PUCCH transmission according to a purpose of the PRACH or PUCCH transmission (see at least 0042-0043, priority class and parameters for LBT may be configured via signaling from base station (also see 0050, 0092); different priorities may apply to different channel types e.g. PRACH as opposed to PUCCH.  See at least 0034, 0044-0045 and table 10, CCA (LBT) parameters may be used according to transmission priority level, thus LBT parameters are configured according to transmission type (purpose)).
For claim 8, Yang teaches claim 1, Yang further teaches: wherein the one or more LBT parameters are determined based on configuration information preset in the terminal device or received from a base station (see at least 0042-0043, priority class and parameters for LBT may be configured via signaling from base station (also see 0050, 0092)).
For claim 10, Yang teaches claim 8, Yang further teaches: wherein the configuration information is received via a radio resource control, RRC, connection reconfiguration message or a handover command (see at least 0042-0043, priority class and parameters for LBT may be configured via RRC signaling from base station (also see 0050, 0092)).
For claim 13, Yang teaches claim 1, Yang further teaches: wherein the one or more LBT parameters include one or more of: a first LBT parameter indicating whether to perform LBT procedure; a second LBT parameter indicating whether to perform random back-off; a third LBT parameter indicating a fixed size of contention window; and a fourth LBT parameter indicating variable sizes of contention window (see at least 0044-0046, CCA parameter may comprise LBT mechanism which may be cat2 or cat4 LBT, comprising whether to perform backoff; parameter may also include contention window size).
For claim 14, Yang teaches claim 13, Yang further teaches: wherein the one or more LBT parameters, as a whole, indicate one of: a first LBT category in which no LBT procedure is performed; a second LBT category in which LBT procedure is performed without random back-off; a third LBT category in which LBT procedure is performed with random back-off having a fixed size of contention window; and a fourth LBT category in which LBT procedure is performed with random back-off having variable sizes of contention window (see at least 0044-0046, CCA parameter may comprise LBT mechanism which may be cat2 or cat4 LBT, comprising procedures with and without backoff; parameter may also include contention window size).
For claim 15, Yang teaches: A method implemented at a base station (see at least 0029 and fig. 1, 12-13, UE and BS may comprise processor/memory), the method comprising:
generating configuration information about listen before talk, LBT, parameters which are to be used for physical random access channel, PRACH, or physical uplink control channel, PUCCH, transmission in unlicensed spectrum (see at least 0042-0043, priority class and parameters for LBT may be configured via signaling from base station (also see 0050, 0092); see at least 0042-0043, 0073 uplink transmissions may be performed including PRACH or PUCCH.  Abstract and 0043, transmission may be performed in unlicensed carrier); and
sending the configuration information to a terminal device (see at least 0042-0043, priority class and parameters for LBT may be configured to UE via signaling from base station (also see 0050, 0092));
(see at least 0042-0043, different priorities may apply to different channel types e.g. PRACH as opposed to PUCCH.  See at least 0034, 0044-0045 and table 10, CCA (LBT) parameters may be used according to transmission priority level, thus LBT parameters are configured according to transmission type (purpose)).
Claim 24 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 26 recites an apparatus substantially similar to the method of claim 15 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 2, 3, 4, 5, 9, 16, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0200386) in view of Makhlouf et al. (US 2016/0227550).
For claim 2, Yang teaches claim 1, but not explicitly: wherein the purpose of the PRACH transmission is a random access, RA, event that triggers the PRACH transmission.  Makhlouf from an analogous art teaches (see at least 0024, PRACH may be designated for initial UE access and/or reestablishing synchronization, comprising random access procedures/triggers).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Makhlouf to the system of claim 1, so the PRACH transmission comprises a RA transmission for initial access, as suggested by Makhlouf.  The motivation would have been to enhance PRACH transmissions by implementing well known signaling over PRACH (Makhlouf 0024).
For claim 3, Yang, Makhlouf teaches claim 2, Yang further teaches: wherein determining one or more LBT parameters for the PRACH transmission comprises: determining a priority level according to the RA event; and determining one or more LBT parameters according to the priority level (see at least 0042-0043, different priorities may apply to different channel types e.g. PRACH as opposed to PUCCH.  See at least 0034, 0044-0045 and table 10, CCA (LBT) parameters may be used according to transmission priority level, thus may be configured according to priority level mapped to PRACH transmissions).
For claim 4, Yang teaches claim 1, but not explicitly: wherein the purpose of the PRACH transmission is a service or data traffic that triggers the PRACH transmission.  Makhlouf from an analogous art teaches (see at least 0024, PRACH may be designated for service requests, comprising service procedure/trigger).  Thus it would have been obvious to one of ordinary skill in the art before (Makhlouf 0024).
For claim 5, Yang, Makhlouf teaches claim 4, Yang further teaches: wherein determining one or more LBT parameters for the PRACH transmission comprises: determining a priority level according to requirement(s) about transmission of the service or data traffic; and determining one or more LBT parameters according to the priority level (see at least 0042-0043, different priorities may apply to different channel types e.g. PRACH as opposed to PUCCH.  See at least 0034, 0044-0045 and table 10, CCA (LBT) parameters may be used according to transmission priority level, thus may be configured according to priority level mapped to PRACH required transmission).
For claim 9, Yang, Makhlouf teaches claim 3, Yang further teaches: wherein the priority level is determined based on configuration information preset in the terminal device or received from a base station (see at least 0042-0043, priority class and parameters for LBT may be configured via signaling from base station (also see 0050, 0092)).
For claim 16, Yang teaches claim 15, but not explicitly: wherein the purpose of the PRACH transmission is a random access, RA, event that triggers the PRACH transmission.  Makhlouf from an analogous art teaches (see at least 0024, PRACH may be designated for initial UE access and/or reestablishing synchronization, comprising random access procedures/triggers).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Makhlouf to the system of claim 15, so the PRACH transmission comprises a RA transmission for initial access, as suggested by Makhlouf.  The motivation would have been to enhance PRACH transmissions by implementing well known signaling over PRACH (Makhlouf 0024).
wherein the configuration information at least indicates a priority level for each of multiple predetermined RA events (see at least 0042-0043, different priorities may apply to different channel types e.g. PRACH as opposed to PUCCH.  See at least 0034, 0044-0045 and table 10, CCA (LBT) parameters may be used according to transmission priority level, thus may be configured according to priority level mapped to PRACH transmissions e.g. initial UE access and/or reestablishing synchronization).
For claim 18, Yang teaches claim 15, but not explicitly: wherein the purpose of the PRACH transmission is a service or data traffic that triggers the PRACH transmission.  Makhlouf from an analogous art teaches (see at least 0024, PRACH may be designated for service requests, comprising service procedure/trigger).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Makhlouf to the system of claim 15, so the PRACH transmission comprises a service transmission traffic, as suggested by Makhlouf.  The motivation would have been to enhance PRACH transmissions by implementing well known signaling over PRACH (Makhlouf 0024).

Claim 6, 7 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0200386) in view of Tooher et al. (US 2021/0153245).
For claim 6, Yang teaches claim 1, but not explicitly: wherein the purpose of the PRACH or PUCCH transmission is one of: a service that triggers the PRACH or PUCCH transmission for scheduling request, SR; a logical channel corresponding to the service; a logical channel group corresponding to the service; and an SR configuration corresponding to the service.  Tooher from an analogous art teaches (see at least 0107, PRACH resources may be associated with logical channel LCHs for scheduling request SR).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 1, so the PRACH transmission comprises LCH (Tooher 0107).
For claim 7, Yang, Tooher teaches claim 6, Yang, Tooher further teaches: wherein determining one or more LBT parameters for the PRACH or PUCCH transmission comprises: determining a priority level according to quality of service (QoS) corresponding to the one of the service, the logical channel, the logical channel group and the SR configuration; and determining one or more LBT parameters according to the priority level (Tooher see at least 0125, PRACH transmissions may have requirements including reliability, latency, QoS, etc., with LBT configured to satisfy requirements; Yang see at least 0042-0043, different priorities may apply to different channel types e.g. PRACH as opposed to PUCCH.  See at least 0034, 0044-0045 and table 10, CCA (LBT) parameters may be used according to transmission priority level, thus may be configured according to priority level mapped to PRACH required transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 6, so the PRACH transmission comprises a priority/service level according to QoS requirements, with LBT determined accordingly, as suggested by Yang and Tooher.  The motivation would have been to enhance PRACH transmissions by configuring LBT appropriate to the uplink transmission (Tooher 0125).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0200386) in view of Babaei et al. (US 2017/0353972).
For claim 11, Yang teaches claim 10, but not explicitly: wherein the configuration information is received in a logical channel configuration RRC information clement, IE, or an SR configuration RRC IE.  Babaei from an analogous art teaches (see at least 0163, RRC may comprise logical channel configuration information including priority; see at least 0148-0149, LBT priority may be mapped to logical channel priority).  Thus it would have been obvious to one of ordinary skill in the art before the (Babaei 0163, 0148-0149).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0200386) in view of Makhlouf et al. (US 2016/0227550) in view of Babaei et al. (US 2017/0353972).
For claim 12, Yang, Makhlouf teaches claim 3, but not explicitly: wherein the priority level is indicated from medium access control, MAC, layer ta physical layer at the terminal device.  Babaei from an analogous art teaches (see at least 0171, MAC layer may indicate LBT priority to PHY layer).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Babaei to the system of claim 3, so the MAC layer indicates priority to the PHY, as suggested by Babaei.  The motivation would have been to enhance priority implementation by processing priority class between appropriate layers for transmissions (Babaei 0171).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsai et al. (US 2020/0053798) discloses methods for mitigating impact of listen-before-talk in unlicensed spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467